DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayashi (2016/0320596).
	Regarding claim 1, Hayashi (Fig. 7) discloses an optical system comprising an optical fiber 62 configured to direct light emerging from the optical fiber as an expanding first beam (light passing through optics 63 ensures an expanding first beam – see paragraph 0060); a lens array 64 (see paragraph 0060 – “lens array plate”) configured to receive the expanding first beam and, in response to receiving the expanding first beam, produce a plurality of second beams (each segment of light that passes through a lens in the lens array would be turned into its own “second beam”); and a monolithic optical assembly 65 configured to receive the plurality of second beams to form a plurality of third beams inside the monolithic optical assembly, the monolithic optical assembly comprising a partial reflector configured to reflect a portion of each third beam of the plurality of third beams (see paragraph 0059).
	As for claim 2, Hayashi discloses that, for each third beam of the plurality of third beams, the portion is about half of an optical power in that third beam of the plurality of third beams; and the partial reflector is further configured to transmit about half of the optical power in each third beam of the plurality of third beams (proper selection of the dichroic mirror 65 making up the optical assembly in relation to the wavelengths of light source 61 would cause for half of the light to be reflected and half the light to be transmitted).
	Regarding claim 12, Hayashi (Fig. 7) discloses a method comprising directing, with an optical fiber 62, light emerging from the optical fiber as an expanding first beam (light from the fiber expands as it passes through optics 63 – see paragraph 0060); receiving the expanding first beam with a lens array 64 (see paragraph 0060 – “lens array plate”) to produce a plurality of second beams (each segment of light that passes through a lens in the lens array would be turned into its own “second beam”); receiving the plurality of second beams with a monolithic optical assembly 65 to form a plurality of third beams inside the monolithic optical assembly; and reflecting a portion of each third beam of the plurality of third beams with a partial reflector of the monolithic optical assembly (see paragraph 0059).
Allowable Subject Matter
Claims 3-11 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19-20 are allowed in view of the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
	As to claim 3, the prior art of record, taken either alone or in combination, fails to disclose or render obvious the further limitation of claim 1, wherein the monolithic optical assembly further comprises a lens configured to collimate each second beam of the plurality of second beams to form the plurality of third beams, in combination with the rest of the limitations of the above claim.
	As to claim 13, the prior art of record, taken either alone or in combination, fails to disclose or render obvious the further limitation of claim 12, further comprising: collimating, with a lens of the monolithic optical assembly, each second beam of the plurality of second beams to form the plurality of third beams, the third beams of the plurality of third beams being substantially collimated and propagating in different directions from one another in the monolithic optical assembly, in combination with the rest of the limitations of the above claim.
	As to claim 19, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an optical system, the system comprising, among other essential features, a monolithic optical assembly, the monolithic assembly including a collimating lens .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  CN 205263362 to Luo et al. discloses an optical fiber coupling module where divergent light from fiber 4 passes through a microlens array 5 coupled to a right angle prism 6.  US Pat. 7,483,145 to Szwaykowski et al. shows previously separate optical element (Fig. 1) monolithically coupled to a beamsplitter (Fig. 2).  WO 2008/129539 to Amital et al. discloses a collimating monolithic optical device used in a head mounted display (the examiner notes that this reference does not appear to render obvious the claims objected to as allowable as set forth above).  US 2008/0013183 to Takeuchi et al. discloses an optical apparatus with a fiber array sending light through a lens array (see Fig. 1).  Finally, US Pat. 4,566,761 to Carlsen et al. discloses a birefringent monolithic comb filter unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        February 3, 2022